Citation Nr: 0825222	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-39 925	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence was received to re-open 
a claim for service connection for refractive error (claimed 
as cornea pressure, itching eyes and double vision).

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic arthritis of the left knee.

3.  Entitlement to a compensable evaluation for service-
connected hypertension.

4.  Entitlement to a compensable evaluation for service-
connected status post residuals of a laceration of the left 
right finger with numbness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2005, the veteran presented personal testimony 
during a hearing before a Decision Review Officer at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
August 1972 to December 1999.

2.	On June 11, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant through his authorized representative that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
through his authorized representative has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


